Upon an information charging that on or about the 31st day of October, 1935, in Craig county, Jake Haff did unlawfully and feloniously commit an assault upon the body of one O. Stanislaus with a pocketknife, with a long sharp blade, said knife being a deadly weapon, and did then and there with said knife stab, wound, and injure the said O. Stanislaus, in the manner *Page 442 
reasonably calculated to produce the death of said O. Stanislaus, with the felonious intent then and there to kill the said Stanislaus, he was tried and the jury found him guilty of assault with a dangerous weapon, fixing his punishment at confinement in the state penitentiary for a term of two years.
From the judgment rendered on the verdict October 6, 1936, an appeal was taken by filing in this court on April 3, 1937, a petition in error with case-made. No brief has been filed and no appearance made on behalf of plaintiff in error in this court.
In cases of this kind, we do not consider it the duty of this court to go into a careful examination of the evidence to determine whether or not the trial court erred in its rulings during the course of the trial. However, it appears that the evidence gives full support to the verdict. We have examined the information, the instructions given by the court, to which no objection or exception was made or taken, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the district court of Craig county is therefore affirmed.
DAVENPORT, P. J., and BAREFOOT, J., concur. *Page 443